                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,                )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )               ORDER
                                              )
ATTICUS, LLC,                                 )
                                              )
      Defendant.                              )


      This matter is before the court on Plaintiff’s unopposed motion to seal

documents submitted by Defendant in opposition to Plaintiff’s Second Motion to

Compel Discovery. Specifically, Plaintiff seeks to seal Defendant’s Response and

Exhibits 1 and 2 submitted in support thereof on the ground they “reference or consist

of sensitive business information concerning Syngenta’s corporate structure and

Syngenta’s confidential business relationships with other Syngenta entities and third

parties.” (Mot. Seal [DE #188] at 1 (stating grounds for sealing response and Exhibit

1); see also Mem. Supp. Mot. Seal [DE #189] at 7 (making similar argument in

support of sealing Exhibit 2).)

      For the reasons set forth in Plaintiff’s motion and supporting memorandum,

the court finds that the public’s common law right of access is outweighed by

Plaintiff’s interests in protecting against competitive and/or financial harm to

Plaintiff were such information made public. In re Knight Publ’g Co., 743 F.2d 231

(4th Cir. 1984). Public notice of Plaintiff’s request to seal and a reasonable
opportunity to object have been provided by the filing of its motion, and no objections

have been filed with the court. Furthermore, Plaintiff has narrowly tailored its

request to remove only information that is sensitive and confidential and not

otherwise publicly known. Plaintiff’s motion is therefore allowed.

                                    CONCLUSION

      For the foregoing reasons, it is hereby ORDERED as follows:

      1.     Plaintiff’s Motion to Seal [DE #188] is GRANTED, and the following

documents shall be SEALED:

             a.    Defendant’s Response in Opposition to Plaintiff’s Second
      Motion to Compel Discovery [DE #166]. A redacted version of this filing
      is attached as Exhibit 1 to the Declaration of Jeff Cecil [DE #190-1];

            b.     Exhibit 1 to Declaration of Robert J. Scheffel [DE #170-1].
      A redacted version of this filing is attached as Exhibit 2 to the
      Declaration of Jeff Cecil [DE #190-2]; and

            c.     Exhibit 2 to Declaration of Robert J. Scheffel [DE #170-2].
      A redacted version of this filing is attached as Exhibit 3 to the
      Declaration of Jeff Cecil [DE #190-3].

      This 26th day of June 2021.

                                        __________________________________________
                                        __
                                         ___________
                                                   _ __________________
                                                                     _ _
                                                                     __
                                        KIMBERLY LY
                                                 L Y A. SWANK
                                        United States Magistrate Judge




                                         2
